DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 21 Jun 2021 is acknowledged.  The traversal is on the ground(s) that the apparatus is not materially different, the methods correlate to the structural features of the apparatus, and not described a materially different process.  This is not found persuasive because:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Searching for a device that transports bottles and said device has at least one sound source will require searches at least in B65B31/02 and B65B31/04.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 Jun 2021.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 5 is rejected since the claim is unclear as what is “received” and “comparing the associated signal amplitudes” and unclear as to the metes and bounds of the claim. For the purposes of compact prosecution, the Examiner will interpret this claim in that the wave emitted by the sound source can be adjusted by the sound source.

Claim 7 is rejected since the claim is unclear as to what is “adapted” to pertaining to the distance of the sound source in the claim thereby the metes and bounds of the claim are not clear. For the purposes of compact prosecution, the Examiner will interpret this claim as adjusting the sound source a distance from the base of the bottle.

Claim 8 is rejected since the claim is unclear as to what is “adapted automatically” to in the claim thereby the metes and bounds of the claim are not clear. For the purposes of compact prosecution, the Examiner will interpret this claim adjusting the sound source a distance from the base of the bottle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the attached machine translation of Abe, JP-07291395-A (Abe).


	Regarding Claim 1, Abe discloses, A method for displacing air from bottles containing carbonated beverages (Abstract), comprising: 
emitting sound waves (FIG. 1, #63a, para [0003]) from at least one sound source (FIG. 1, #11, para [0009]); propagating the sound waves through ambient air (FIG. 1, illustrates sound waves through the air); 
penetrating through the mouths of said bottles into said beverages with the sound waves (Abstract, FIG. 1) and/or making the sidewalls of said bottles vibrate with the sound waves, so that CO2 (para [0002]) is expelled from said beverages and said beverage foams in headspaces of said bottles such that air contained therein is displaced (para [0004] – defoaming of foam B in the air removal) through said mouths (FIG. 1, para [0005] – illustrates a mouth).

Regarding Claim 2:
Abe discloses the method according to Claim 1.  Abe further discloses, where first sound waves (63a) are directed onto said sidewalls (FIG. 1, para [0005] – neck portion is a sidewall of the container) of said bottles (FIG. 1, #1) and an output frequency is adapted to a natural resonance frequency of said bottles that are filled with said beverages (para [0005] – waves amplified by the difference in integral number of frequencies thereby strong waves in neck portion of the container occur).

Regarding Claim 3:
Abe discloses the method according to Claim 2.  Abe further discloses, where said output frequency is tuned during emission of said first sound waves (para [0012] – adjustment of defoaming force).

Regarding Claim 4:
Abe discloses the method according to Claim 3.  Abe further discloses, where said output frequency is tuned on a basis of a standard natural resonance frequency associated with a respective bottle format (para [0003] – according to shape and material, para [0012] – applicable to small container) of said bottles (1) and/or said beverages and/or a filling level.

	Regarding Claim 5:
Abe discloses the method according to Claim 1.  Abe further discloses, where first sound waves are received at different output frequencies (para [0003] and where a natural resonance frequency is determined by comparing associated signal amplitudes (para [0012] – output adjustment of ultrasonic generator).

	
Regarding Claim 6:
Abe discloses the method according to Claim 1.  Abe further discloses, where second sound waves (FIG. 1, #63b, paras [0010-11]) are directed through said mouths of said bottles onto bases of said bottles and standing waves are thus generated in said beverages (para [0012] – Path length error since “always waves” have a difference of 180 degrees from the generated wave.  Thereby the “always waves” is a standing wave that causes the defoaming effect.)

Regarding Claim 7:
Abe discloses the method according to Claim 6.  Abe further discloses where a distance of said at least one sound source from said bases of said bottles is adapted (para [0010] – the first distance half the wavelength of the sound propagating).

	Regarding Claim 8:
Abe discloses the method according to Claim 7.  Abe further discloses, wherein the distance of said at least one sound source from said bases of said bottles is adapted automatically (para [0011] – the shifting of the distance).

	Regarding Claim 9:
Abe discloses the method according to Claim 6.  Abe further discloses, where said second sound waves are directed onto a curved wall portion of said bases (FIG. 3, #1, para [0005] - container has a base with curved wall).

	Regarding Claim 10:
Abe discloses the method according to Claim 1.  Abe further discloses where amplitudes of first and/or second sound waves of said sound waves are set individually (para [0012] – single oscillator generates a wave).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe, and further in view of Bianchini, US 20050185809 A1 (Bianchini).

	Regarding Claim 11:

Abe does not discloses, the sound waves are generated by at least one piezoceramic speaker.
However, Bianchini teaches, the sound waves are generated by at least one piezoceramic speaker (FIGS 2 & 4, #10 para [0019, 0021], Claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Bianchini before the effective filing date of the invention to substitute the oscillator (FIG. 1, #11) as disclosed by Abe with the improved speaker (FIG.2, #10) as taught by Bianchini; because Bianchini teaches this structure that is known in the art, and permits the coverage of substantially the entire audio frequency (para [0026]).  A person of ordinary skill in the art would be motivated because it would be beneficial to utilize the speaker (Bianchini, FIG. 2, #2) so as to produce the sound wave throughout the entire audio spectrum (Bianchini, para [0026]).

	Regarding Claim 12:
Abe discloses the method according to Claim 1.  Abe further discloses, where first sound waves (para [0012] – adjustment of defoaming force).
	Abe does not discloses, the sound waves are generated by at least one piezoceramic spherical cap and focused to form shock waves.
	However, Bianchini teaches, the sound waves are generated by at least one piezoceramic spherical cap (FIG. 3, #s 12 and 30, Claim 5) and focused to form shock waves (FIG. 4, para [0021]).
	Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Bianchini before the effective filing date of the invention to substitute the oscillator (FIG. 1, #11) as disclosed by Abe with the improved speaker (FIG. 2, #10) that contains the speaker cone (FIG. 3, #12) and piezoelectric actuator (FIG. 3, #30, para [0020]) as taught by Bianchini; because Bianchini teaches these structures that are known in the art, and provide higher sound pressure levels (para [0021]).  A person of ordinary skill in the art would be motivated because it would be beneficial to utilize the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wolters US-20070012334-A1, Collings US-20090308487-A1, Clusserath US-20110272060-A1, Foley US-20120037183-A1, Suenaga US-20150191262-A1, Gebendorfer US-20200071149-A1, Zoni EP-2746216-A1, Lo US-5973441-A, Zhang US-20080049078-A1 and US-20080211838-A1, Leister US-4531405-A and Ueno US-6106590-A cited for sound source, bottles, natural resonance frequency, sound waves, piezoceramic speakers with spherical cap, standing waves, and output frequency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        02 Aug 2021




/DARIUSH SEIF/Primary Examiner, Art Unit 3731